915 F.2d 1574
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, ex rel. STINSON, Lyons, Gerlin &Bustamante, P.A. Plaintiff-Appellant,v.PROVIDENT LIFE & ACCIDENT INSURANCE COMPANY, INC., Defendant-Appellee.
No. 90-5694.
United States Court of Appeals, Sixth Circuit.
Aug. 13, 1990.

Before BOYCE F. MARTIN, Jr., and DAVID A. NELSON, Circuit Judges;  and LIVELY, Senior Circuit Judge.

ORDER

1
The plaintiff in this qui tam action appeals a memorandum and order granting the defendant's motion to stay the action pending the outcome of two consolidated and related declaratory judgment actions in the same district court.  The plaintiff now moves for this court to "relinquish" jurisdiction to permit the plaintiff to move for a modification of the stay in the district court.  The defendant responds in opposition and moves for dismissal of the appeal on grounds the order is not appealable.  The plaintiff opposes the motion to dismiss, arguing the order is appealable pursuant to 28 U.S.C. Sec. 1292.


2
Ordinarily, an order that relates only to the conduct or progress of litigation before a court is not considered an injunction and therefore is not appealable under 28 U.S.C. Sec. 1292(a)(1).   Gulfstream Aerospace Corp. v. Mayacamas Corp., 485 U.S. 271 (1988).  An order may, however, be appealable if it grants or denies an injunction or has the practical effect of granting or denying an injunction and has serious, perhaps irreparable, consequences.   Id., at 287-88 (citing Carson v. American Brands, Inc., 450 U.S. 79 (1981)).  Upon review, we conclude that the order of which plaintiff seeks review is not appealable.  Accordingly, this Court lacks jurisdiction in this matter.


3
It is therefore ORDERED that the defendant's motion to dismiss the appeal for lack of jurisdiction is granted.  The plaintiff's motion for this Court to relinquish jurisdiction is moot.